An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREWE mum"

 

,

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

NESANET ABERA GELMESSA, ‘ No; 68224
Appellant, . 
 Film
THE STATE OF NEVADA: 
‘mm_(#ﬂ Rgsgﬂlléent’ _i  U i 

jaw”; a; LIHDEMAN
CLERK m“ EUPREME CBLJF-fT

BY

ORDER DISMISSING APPEAL
This is an appeal from a district court order denying a motion
Eighth Judicial District Court, Clark County;
Elizabeth Goff Gonzalez, Judge.

Appellant’s {301111591 has ﬁled anotice of voluntary withdrawal

   

DEF‘UT‘I‘ CLERK.

to suppress evidence.

of this appeal. Counsel advises this mum’s that he has informed, appellant
of the legal effects and consequences of voluntarily Withdrawing, this
appeal, including that appellant cannot hereafter seek to reinstate this ‘
appeal, and that any issues that were or (3011101 have been braught in this
appeal are forever waived. Having been so informal, appellant consents 1

1:0 a voluntary dismissal of this appeal. Cause appearing, we
ORDER this appeal DISMISSED

My 

Pickering

    

Gibbons

Hon. Elizabeth Gaff Gonzalez, District Judge
Flahive 8: Associates, Ltd.

Attorney GenerallCarsnn City

Clark County District Attemey

Eighth District Cnurt Clerk

CC: